Citation Nr: 0522743	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to 
June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied, amongst other issues, service 
connection for diabetes mellitus and left ear hearing loss.  
The notice of disagreement (NOD) was received by VA in 
September 2003.  A statement of the case (SOC) was issued in 
February 2004.  The substantive appeal (VA Form 9) was 
received by VA in February 2004.  The veteran testified at a 
Travel Board hearing before the undersigned in April 2005.  A 
transcript of the hearing is of record in the claims file.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.  

2.  The veteran did not have Vietnam service, and there is no 
competent evidence of actual exposure to herbicides during 
service.


3.  There is no medical evidence linking the appellant's 
current diabetes mellitus to his active military service, 
including chemical exposure.
  

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor is it due to Agent Orange exposure.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims for service connection.  Furthermore, 
the RO sent a letter to the veteran in December 2002, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred in this case as the VCAA letter 
was sent to the veteran in December 2002, prior to the 
initial RO adjudication in August 2003.  The veteran was also 
provided an opportunity to testify at a hearing, which he did 
at a Travel Board hearing before the undersigned in 
April 2005.  

With respect to VA's duty to assist the veteran, the RO has 
obtained service personnel and medical records.  VA attempted 
to obtain all private medical records identified by the 
veteran, and some records were not obtained because they had 
been destroyed.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  As for the 
aforementioned issue, examination was not provided as there 
is no competent evidence showing that the veteran had 
diabetes mellitus in service or due to Agent Orange, or any 
other chemical  exposure.  Therefore, an examination is not 
required. 

The Board finds that VA has satisfied its duties to inform 
and assist.  




II.  Service Connection 

The veteran and his representative contend that the veteran 
has diabetes mellitus,  due to Agent Orange exposure, jet 
fuel exposure, or exposure to other chemicals while on active 
service.  The veteran has not reported that he was definitely 
exposed to Agent Orange.  Rather, he states that he worked in 
a facility around brightly colored barrels that smelled like 
chemicals.  He also asserts exposure to various other 
chemicals during service while resurfacing an elevator.  The 
medical records show current diagnoses of diabetes mellitus, 
with medical history that the disease was first diagnosed in 
approximately 2000.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2004).  
Service connection for diabetes mellitus may be presumed if 
it is shown to a degree of 10 percent disabling within the 
first post service year.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  For those who served in Vietnam between 
1962 and 1975, exposure to a herbicide agent will be 
presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  

The veteran served in the Air Force during the Vietnam era.  
He does not claim, however, nor does the record show, that he 
actually served in Vietnam or ever had any duty there.  He 
served in Guam.  Therefore, the veteran is not presumed to 
have been exposed to Agent Orange.  There is also no evidence 
of actual exposure to Agent Orange in this case.  Even the 
veteran cannot state that he ever saw Agent Orange, only that 
he saw brightly colored barrels of some type of chemical, and 
he does not claim that he was ever present when any 
defoliation activities occurred.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

A review of the record reveals that there were no findings, 
treatment, or diagnoses of diabetes mellitus in service, nor 
was diabetes mellitus shown within one year of service 
discharge.  Likewise, no competent evidence links the 
presence of diabetes mellitus to service, or to exposure to 
jet fuel, or any other chemical exposure.  The first medical 
evidence of record showing the veteran had diabetes mellitus 
is in private medical records in May 2000.  This is many 
years after service and too remote to associate the disorder 
with his active service.  During the veteran's testimony at 
his Travel Board hearing in April 2005, the veteran also 
claimed that he had diabetes as a result of his extensive 
exposure to jet fuel and other chemicals while resurfacing 
elevators.  He has submitted a lay statement from a comrade 
indicating their extensive exposure to jet fuel and unknown 
chemicals in brightly colored barrels.  Even accepting as 
true that the veteran was exposed to some type of chemical(s) 
during service, he admits that no medical examiner has 
attributed his diabetes mellitus to exposure to any of these 
containers or jet fuel.  The only indication that the 
veteran's diabetes mellitus is related to service or Agent 
Orange exposure, jet fuel, or the other chemicals is the 
veteran's statements of such.  It is well established that 
laypersons cannot provide testimony when an expert opinion is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, although diabetes mellitus may be presumptively 
service connected if there is evidence of Agent Orange 
exposure during service, there is no such evidence in this 
case, and no medical evidence relating the post-service 
diagnosis of diabetes mellitus to service.  For these 
reasons, the Board finds as fact that the appellant's 
diabetes mellitus was not caused by an in-service disease or 
injury, to include exposure to herbicides or other chemicals.  
There is no benefit of the doubt that could be resolved in 
his favor.  


ORDER

Service connection for diabetes mellitus is denied.  


REMAND

The veteran and his representative contend service connection 
is warranted for left ear hearing loss based upon service 
incurrence.  The veteran maintains that he was a parachute 
rigger in service and was required to recover and repack 
parachutes from B-52 aircraft on their return from flight 
missions.  He also related that he was on the shooting team 
in service.  He performed all of these duties without ear 
protection.  

A review of the record reveals that the veteran underwent VA 
examination in October 2003, in connection with his hearing 
loss claim.  He underwent evaluation of both ears and the 
examiner indicated, in pertinent part, that the veteran's 
right ear hearing loss was at least as likely as not related 
to events occurring during his active service.  However, the 
examiner's opinion indicated it was not at least as likely as 
not that the veteran's left ear hearing loss was due to 
service.  

The instructions for the veteran's examination indicated that 
the examiner should provide a rationale for the opinion based 
on the cited facts.  This was not done.  It appears that the 
examiner's opinion was based solely on the fact that the 
veteran did not have hearing loss in the left ear upon 
separation from service.  However, the requirements for 
service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The United 
States Court of Appeals for Veterans Claims has held that 
38 C.F.R. § 3.385 did not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

In this case, based on the documented exposure to acoustic 
trauma during service, it is necessary that a medical 
examiner provide a rationale for the negative opinion 
previously provided.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA audiology examination, 
preferably with the same examiner who 
conducted the examination in 2003, if 
still available.  The claims folder must 
be made available to the examiner before 
the examination, and the examiner must 
state if the claims folder was reviewed.  
The examiner should indicate whether it 
is at least as likely as not, that the 
veteran's left ear hearing loss is 
related to any events occurring during 
the veteran's active service.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must provide rationale 
for any opinions related.  

2.  After the above development has been 
performed, the RO should review the 
record and ensure that it complies with 
the REMAND.  If not, the RO should 
undertake remedial action prior to 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

3  The claim should then be re-
adjudicated and if the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


